Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                January 16, 2020

The Court of Appeals hereby passes the following order:

A20A0813. DWAYNE L. MEADOWS v. THE STATE.

      In this criminal case, the trial court entered an order on September 30, 2019,
dismissing two motions to vacate a void or illegal sentence filed by defendant
Dwayne L. Meadows. On October 17, 2019, Meadows filed a timely notice of appeal
seeking review of the September 30 order. That appeal has been docketed in this
Court as Case No. A20A0637. On November 4, 2019, Meadows filed a second notice
of appeal, again seeking review of the September 30 order. That appeal has been
docketed in this Court as the instant case, No. A20A0813.
      A notice of appeal must be filed within 30 days of entry of the order sought to
be appealed. OCGA § 5-6-38 (a). The proper and timely filing of a notice of appeal
is an absolute requirement to confer jurisdiction on this Court. Rowland v. State, 264
Ga. 872, 872 (1) (452 SE2d 756) (1995). Meadows’s notice of appeal in Case
No. A20A0813 is untimely, as it was filed 35 days after entry of the trial court’s
September 30 order. The appeal in Case No. A20A0813 also is duplicative of the
currently pending appeal in Case No. A20A0637.
      Consequently, Case No. A20A0813 is hereby DISMISSED as untimely and
superfluous. The parties are DIRECTED to submit all future filings in this appeal
under Case No. A20A0637.



                                     Court of Appeals of the State of Georgia
                                            Clerk’s Office, Atlanta,____________________
                                                                      01/16/2020
                                            I certify that the above is a true extract from
                                     the minutes of the Court of Appeals of Georgia.
                                            Witness my signature and the seal of said court
                                     hereto affixed the day and year last above written.


                                                                                     , Clerk.